     Case 1:20-cv-00045-TCS-JCG-MMB Document 21                 Filed 02/26/20     Page 1 of 21



                 UNITED STATES COURT OF INTERNATIONAL TRADE


                                                      )
HUTTIG BUILDING PRODUCTS, INC., et al.,               )
                                                      )
                               Plaintiffs,            )
                                                      )
                        v.                            )      Court No. 20-00045
                                                      )
UNITED STATES, et al.,                                )
                                                      )
                               Defendants.            )
                                                      )

                                   MOTION TO INTERVENE

         Pursuant to Rule 24 of the Rules of the United States Court of International Trade,

American Steel Nail Coalition (the “Coalition”),1 by and through its attorneys, respectfully

requests that the Court grant this Motion to Intervene in the above-captioned action as

Defendant-Intervenor. The Coalition accounts for a super-majority of the production of the steel

nails included in Annex 2 to Presidential Proclamation 9980 issued on January 24, 2020 entitled,

“Adjusting Imports of Derivative Aluminum Articles and Derivative Steel Articles Into the

United States” (the “Proclamation”). See Proclamation No. 9980, 85 Fed. Reg. 5,281 (Jan. 29,

2020).

I.       CONSENT OF THE PARTIES

         As required by Rule 7 of this Court, on February 21, 2020, Adam H. Gordon, counsel to

the Coalition, consulted with the parties to this action regarding this Motion. Counsel for

Plaintiffs, Andrew Caridas of Perkins Coie LLP, declined to consent. Counsel for Defendants,



1
  The members of the Coalition are: Mid Continent Steel & Wire, Inc.; KYOCERA SENCO
Industrial Tools, Inc.; Tree Island Wire (USA) Inc.; Specialty Nail Company; Legacy Fasteners,
LLC; and American Fasteners Co., Ltd.


                                                 1
  Case 1:20-cv-00045-TCS-JCG-MMB Document 21                      Filed 02/26/20      Page 2 of 21



Tara K. Hogan of the United States Department of Justice, had not indicated Defendants’

position with respect to this Motion as of the time of filing.

II.    DISCUSSION

       Plaintiffs Huttig Building Products, Inc. and Huttig, Inc. (collectively, “Huttig” or

“Plaintiffs”) instituted this action to challenge the issuance and implementation of the

Proclamation as applied to Plaintiffs. See Huttig’s Compl. (Feb. 18, 2020), ECF No. 5.

       The Coalition meets the standard for intervention as of right under Rule 24(a) of the

Rules of this Court. Pursuant to Rule 24(a), this Court must permit intervention by anyone who:

           claims an interest relating to the property or transaction that is the subject
           of the action, and is so situated that disposing of the action may as a practical
           matter impair or impede the movant’s ability to protect its interest, unless
           existing parties adequately represent that interest.

USCIT R. 24(a)(2). To succeed on a motion to intervene as of right, a movant must satisfy the

following four-factor test:

           {f}irst, the application for intervention must assert an interest in the subject
           matter of the primary litigation; second, it must appear that the applicant’s
           interest will be impaired by disposition of the suit; third, the applicant’s
           interest must not be adequately represented by the existing parties to the
           suit; and finally, the application for intervention must be timely filed.

Dixon v. Ticonderoga Co. v. United States Customs & Border Protect., 391 F. Supp. 1294, 1296

(Ct. Int’l Trade 2005) (internal citations omitted). The nature of the movant’s interest “must be a

significantly protectable {one},” and cannot be “indirect,” “remote{,}” or “contingent.” Vivitar

Corp. v. United States, 585 F. Supp. 1415, 1417-18 (Ct. Int’l Trade 1984) (internal citations

omitted). This Court has considered the second factor (i.e., impairment of movant’s interest by

disposition of the suit) to be “a flexible one.” Id. at 1418.

       This Court granted a motion to intervene as of right under Rule 24(a)(2) in Vivitar Corp.,

585 F. Supp. 1415. With respect to the first factor, this Court found the movant’s “obvious



                                                  2
  Case 1:20-cv-00045-TCS-JCG-MMB Document 21                     Filed 02/26/20     Page 3 of 21



economic interests,” and “its interest in avoiding significant changes in the conduct of its

business,” to be significantly protectable. Id. at 1418. As to the second, “flexible” factor, the

Court considered the fact that the movant could be “forced out” of the market as a result of the

action to be sufficient. Id. Regarding the third factor, the Court noted its reluctance to view the

Government’s and the movant’s interests as “coincident.” Id. at 1419. In its analysis, the Court

emphasized that the movant’s interests were “purely private, commercial ones relating to

monetary and business concerns,” whereas the Government’s interests “{we}re public and

enforcement oriented.” Id. at 1419.

       Like the movant in Vivitar Corp., the Coalition satisfies each of the factors required for a

motion to intervene as of right under Rule 24(a)(2). First, the Coalition has “obvious economic

interests” in this action. Plaintiffs’ Complaint relates to Proclamation 9980, which imposes a 25

percent ad valorem tariff on imports of “derivative” steel products, and a 10 percent ad valorem

tariff on imports of “derivative” aluminum products. See 85 Fed. Reg. 5,281, 5,283; Huttig’s

Compl. (Feb. 18, 2020), ECF No. 5.

       Paragraph 6 of the Proclamation provides three criteria for an article to be considered

“derivative” and thus covered by the duties: (a) the aluminum article or steel article represents,

on average, two-thirds or more of the total cost of materials of the derivative article; (b) import

volumes of such derivative article increased year-to-year since June 1, 2018, in comparison to

import volumes of such derivative article during the two preceding years; and (c) import volumes

of such derivative article following the imposition of the tariffs exceeded the four percent

average increase in the total volume of goods imported into the United States during the same

period since June 1, 2018. See id. at 5,282.




                                                  3
  Case 1:20-cv-00045-TCS-JCG-MMB Document 21                    Filed 02/26/20     Page 4 of 21



       Steel comprises, on average, two-thirds or more of the total cost of materials of the

derivative article here, steel nails, thereby meeting criterion (a). Being composed of the largest

producers of steel nails in the United States, the Coalition clearly has an economic interest in an

action challenging the Proclamation. See Katie Lobosco, Largest US Nail Manufacturer Clings

to Life under Steel Tariffs, CNN Business, Sept. 4, 2019 (available at

https://money.cnn.com/2018/09/04/news/companies/tariffs-layoffs-mid-continent-

nail/index.html (stating that Mid Continent is the “largest U.S. producer of nails”) (attached

hereto as Exhibit 1).

       Second, the interests of the Coalition may be impaired by disposition of this action. To

properly assess such impairment, the purpose behind Proclamation 9980 must be understood.

According to Proclamation 9980, Section 232 duties on derivative articles are:

           necessary and appropriate to address circumvention that is undermining the
           effectiveness of the adjustment of imports made in Proclamation 9704 and
           Proclamation 9705, as amended, and to remove the threatened impairment
           of the national security of the United States found in those proclamations.

85 Fed. Reg. at 5,283.

       Since issuance of the Proclamation, Coalition members have experienced significant

increases in orders, leading to increases in production, employment, and purchases of raw

materials from upstream basic steel producers. These are directly intended benefits of the

Proclamation. Enjoining the tariffs imposed by the Proclamation, an Executive Proclamation

entitled to a presumption of legality and regularity, will allow circumventing imports to continue

to enter the United States, and cause the Coalition to lose sales and likely orders that have been

placed. This is turn will result in reductions in employment, as workers hired in response to the

intended effects of the Proclamation will be terminated. This also will cause Coalition members




                                                 4
  Case 1:20-cv-00045-TCS-JCG-MMB Document 21                      Filed 02/26/20      Page 5 of 21



to reduce purchases of basic steel products and potentially orders placed in response to the

significant increase in demand following issuance of the Proclamation.

       The purpose of Proclamation 9980, an Executive Proclamation entitled to a presumption

of legality and regularity, will be substantially undermined if the Court enjoins the

implementation or enforcement of the Proclamation against Huttig. Allowing Huttig to avoid

paying the tariffs imposed via the Proclamation will cause irreparable harm to the Coalition’s

members. Imposition of tariffs on derivative products has had important economic benefits for

Coalition members, who have received increased orders, leading to increased purchases of

upstream steel inputs from basic steel producers and the hiring of new employees. If the tariffs

ordered by the Proclamation are not allowed to continue in effect, it is likely, if not certain, that

members of the Coalition will suffer irreparable harm in the form of cancelled orders and job

losses. This in turn will harm basic steel producers who will not receive increased orders from

Coalition members. Huttig, on the other hand, will incur harm in the form of duties, which will

be refunded if Plaintiffs prevail in this litigation. On balance, the harm the Coalition will

experience if Proclamation 9980 is not enforced significantly outweighs any potential harm to

Huttig if the Section 232 duties are allowed to remain in full force and effect.

       Third, the interests of the Coalition will not be adequately represented by the existing

parties to the action. As this Court stated in Vivitar Corp., 585 F. Supp. 1415, the “private,

commercial” interests of the Coalition are not “coincident” to the Government’s “public and

enforcement oriented” interests. Id. at 1419. Thus, on this basis alone, the interests of the

Coalition may not be represented in this action.




                                                   5
    Case 1:20-cv-00045-TCS-JCG-MMB Document 21                  Filed 02/26/20      Page 6 of 21



       Even with respect to the aligning enforcement interests, however, evidence exists that the

interests of the Coalition may not be adequately represented in this action.2 Earlier this month, in

PrimeSource Building Products, Inc. v. United States, CIT Court No. 20-00032, the Government

consented to an Order enjoining U.S. Customs and Border Protection (“CBP”) from collecting

the duties ordered in the Proclamation on imports by that plaintiff. See PrimeSource Bldg.

Prods., Inc. v. United States, CIT Court No. 20-00032, Order (Feb. 13, 2020) (attached hereto as

Exhibit 2). On February 21, 2020, the Government consented to another Order enjoining CBP

from collecting the duties ordered in the Proclamation on imports by Oman Fasteners, LLC. See

Oman Fasteners, LLC v. United States, CIT Court No. 20-00037, Order (Feb. 21, 2020)

(attached hereto as Exhibit 3). These Orders immediately and directly undermines the intended

effects of the Proclamation, including the economic benefits members of the Coalition are

intended to receive. Moreover, these Orders almost certainly will encourage other companies to

seek to avoid the duties ordered in the Proclamation, undermining the purpose and effect of the

Proclamation and potentially flooding the Court’s docket with multiple appeals.

       Fourth, this Motion is timely filed under Rule 24(a). “In order to determine whether an

application for intervention is timely, consideration must first be given to when the right to

intervene actually arose. . . . Under Rule 24(a)(1), a person’s right to intervene arises upon

institution of the proceeding.” Silver Reed Am., Inc. v. United States, 600 F. Supp. 846, 849-850

(Ct. Int’l Trade 1984) (internal citations omitted). This Court has held that a motion to intervene

made “nearly a month after the filing of plaintiff’s complaint and summons were filed” was

timely pursuant to Rule 24. Vivitar Corp., 585 F. Supp. at 1417. Here, Plaintiffs filed their


2
  The Government has not yet filed its Answer in this action. Therefore, the Coalition is unable
to ascertain the Government’s claims and interests, further calling into question any suggestion
that the Coalition’s interests will be adequately represented in this action by the Government.


                                                 6
    Case 1:20-cv-00045-TCS-JCG-MMB Document 21                   Filed 02/26/20     Page 7 of 21



Complaint on February 18, 2020, merely eight days prior to the filing of this Motion. See

Huttig’s Compl. (Feb. 18, 2020), ECF No. 5.

       In the alternative, under Rule 24(b) of this Court, the Court has discretion to permit

intervention by a party who “(A) is given a conditional right to intervene by a federal statute; or

(B) has a claim or defense that shares with the main action a common question of law or fact.”

USCIT R. 24(b)(1). Both grounds for permissive intervention require that intervention “will not

unduly delay or prejudice the rights of the original parties,” and that the motion be timely made.

USCIT R. 24(b)(1), (3).

       The Coalition satisfies both criteria for permissive intervention. First, 28 U.S.C.

§ 2631(j) provides a statutory basis that creates a conditional right to intervene, in accordance

with Rule 24(b)(1)(A).3 This Court has held that, under section 2631(j), permissive intervention

is appropriate where “the proposed intervenor would be adversely affected or aggrieved by a

decision in a civil action pending in the Court of International Trade. . . .” Ontario Forest Indus.

Ass’n v. United States, 444 F. Supp. 2d 1309, 1321-22 (Ct. Int’l Trade 2006). “{A}dversely

affected or aggrieved . . . represents a congressional intent to cast the {intervention} net broadly

— beyond the common-law interests and substantive statutory rights traditionally known to

law.” Id. at 1322 (internal citations omitted).

       As discussed above, the Coalition will be adversely affected or aggrieved by a decision in

this action if Plaintiffs’ motions for a temporary restraining order and/or for preliminary

injunction are granted. Among other things, the Coalition will experience severe and irreparable

economic harm in the form of lost sales, cancelled orders, and potential reductions in workforce



3
 The Court’s jurisdiction in this action is founded under 28 U.S.C. § 1581(i). Section 2632(j) of
Title 28 allows for permissive intervention in such suits.


                                                  7
  Case 1:20-cv-00045-TCS-JCG-MMB Document 21                     Filed 02/26/20     Page 8 of 21



added in response to the intended increase in orders resulting from the Proclamation. In

comparison, any duties that Plaintiffs will incur under the Section 232 tariffs can be recovered.

Therefore, the harm the Coalition will incur if Proclamation 9980 is not allowed to remain in

effect significantly outweighs any potential harm to Plaintiffs if the Section 232 duties are

imposed.

       Second, the Coalition “has a claim or defense that shares with the main action a common

question of law or fact,” USCIT R. 24(b)(1)(B), specifically defenses regarding the lawfulness of

the Proclamation and the duties on derivative articles.

       Third, intervention by the Coalition will not unduly delay or prejudice the rights of the

original parties. This Court has stated that opponents of a motion to intervene “must allege that

the delay would be more than is due or proper: excessive{.}” Ontario Forest Indus. Ass’n, 444

F. Supp. 2d at 1322 (internal citations omitted). The Coalition’s intervention in this action will

not cause an excessive delay. This Motion is filed eight days after Plaintiffs filed their

Complaint, and predates Defendants’ filing of an Answer. See Huttig’s Compl. (Feb. 18, 2020),

ECF No. 5.

       Fourth, this Motion is timely filed. As discussed above, this Court has held that a motion

to intervene made “nearly a month after the filing of plaintiff’s complaint and summons were

filed” was timely pursuant to Rule 24. Vivitar Corp., 585 F. Supp. at 1417. Here, this Motion is

filed only eight days after Plaintiffs filed its Complaint. See Huttig’s Compl. (Feb. 18, 2020),

ECF No. 5.

       As a final matter, pursuant to Rule 24(c)(1), the Coalition has filed an Answer to

Plaintiffs’ Complaint simultaneously with this Motion.

                                          *       *       *




                                                 8
  Case 1:20-cv-00045-TCS-JCG-MMB Document 21                  Filed 02/26/20     Page 9 of 21



III.   CONCLUSION

       For the reasons above, the Coalition respectfully requests that the Court grant this Motion

to Intervene as Defendant-Intervenor in the above-captioned action.

                                             Respectfully submitted,


Dated: February 26, 2020                     /s/ Adam H. Gordon
                                             Adam H. Gordon, Esq.
                                             Jennifer M. Smith, Esq.
                                             Ping Gong, Esq.
                                             Lauren Fraid, Esq.

                                             THE BRISTOL GROUP PLLC
                                             1707 L Street, NW
                                             Suite 570
                                             Washington, D.C. 20036
                                             Tel.: (202) 991-2701
                                             adam.gordon@bristolgrouplaw.com

                                             Counsel to Proposed Defendant-Intervenor
                                             American Steel Nail Coalition




                                                9
 Case 1:20-cv-00045-TCS-JCG-MMB Document 21                    Filed 02/26/20     Page 10 of 21



                                CERTIFICATE OF SERVICE

I hereby certify that on February 26, 2020, I electronically filed the Motion to Intervene with

the Clerk of the Court using the CM/ECF system, which will send notification of such to

counsel of record.



                                                     /s/ Adam H. Gordon
                                                     Adam H. Gordon




                                                10
Case 1:20-cv-00045-TCS-JCG-MMB Document 21   Filed 02/26/20   Page 11 of 21




                EXHIBIT 1
2/21/2020                                Largest US nailDocument
                Case 1:20-cv-00045-TCS-JCG-MMB           manufacturer clings
                                                                       21 to Filed
                                                                             life under steel tariffs
                                                                                     02/26/20                  Page 12 of 21

                                                                                                                                        



       Largest US nail manufacturer clings to life
       under steel tari s
       by Katie Lobosco @KatieLobosco
            September 4, 2018: 2:32 PM ET
                                                                                                           Recommend 4.8K                

                                                                                                               Personal Finance


                                                                                                              SmartAsset                 Pa




                                                                                                             An Insane Card O ering 0% In
                                                                                                             Until Nearly 2020

                                                                                                             Transferring Your Balance to a
                                                                                                             Month 0% APR is Ingenious

                                                                                                             The Top 7 Balance Transfer C
                                                                                                             Cards On The Market Today

                                                                                                             Get $300 Back With This
                                                                                                             Outrageous New Credit Card

        US nail company on 'brink of extinction' because of tari s


       The largest nail manufacturer in the United States, Mid Continent Nail, continues to lay o
       workers as it ﬁghts against crippling steel tari s.

       The Missouri company may not be able to keep its doors open through the end of September.

       "I can tell you that if we don't get immediate relief, we could be shut down in the next 20 to 30
       days," said Chris Pratt, Mid Continent's general operations manager, on a call with reporters
       Tuesday.

       The company said in June that it would have to close by Labor Day if it wasn't granted an
       exclusion from the tari s. But a recent meeting with Commerce Secretary Wilbur Ross left them
       with hope that they would be granted the exclusion.

       "Secretary Ross was very sympathetic to our situation, especially the 500 job losses it could
       cause," Pratt said.

       Since the tari s went into e ect in June, Mid Continent has laid o 150 of its 500 employees.

       Tari s pushed up the cost of its raw materials and the company was forced to raise prices on its
       own customers. When it did, orders plummeted, Pratt said.

       The Commerce Department could rule on Mid Continent's exclusion request as soon as Tuesday.
       But it has been inundated with more than 20,000 requests from companies that say they cannot




https://money.cnn.com/2018/09/04/news/companies/tariffs-layoffs-mid-continent-nail/index.html                                                 1/3
2/21/2020                               Largest US nailDocument
               Case 1:20-cv-00045-TCS-JCG-MMB           manufacturer clings
                                                                      21 to Filed
                                                                            life under steel tariffs
                                                                                    02/26/20                            Page 13 of 21

       purchase steel and aluminum goods they need from a domestic supplier. Most of the companies
       are still waiting on a ruling.                                                                                                       

       President Donald Trump imposed 25% tari s on imported steel and aluminum earlier this year.
       The administration said it wants to protect those industries because they are vital to national
       security. Steelmakers have already beneﬁted from the trade policy, adding jobs and enjoying
       higher proﬁts.

       In its exclusion request, Mid-Continent Nail said it has encountered "signiﬁcant issues" ﬁnding a
       US company that could supply enough steel wire needed for them to continue production. Plus,
       ﬁnding another supplier requires a "lengthy process of qualiﬁcation" that could take at least six
       months, it said.

       But Nucor Corporation, the nation's largest steelmaker, objected to Mid Continent's exclusion
       request. Nucor said it "readily produces" the product as do other domestic steel producers. Mid-
       South Wire Company, which operates plants in Tennessee and Missouri, also said it could
       produce what Mid-Continent needs.

       Pratt said that neither company on its own could supply enough raw material for Mid Continent.

       Mid Continent said it could move production to Mexico, where its parent company Deacero, is
       based, and then export the ﬁnished nails back to the United States without tari s. The tari s only
       apply to the raw materials.

       Mid Continent has had a presence it Missouri for more than 25 years. It has roughly doubled in
       size since it was bought by Deacero in 2012.

       It was the second largest employer in the Poplar Blu , Missouri, area before the layo s, Pratt
       said.

       "The loss of a company our size in a community this size ... it's going to be detrimental to this
       economy," he said.

       CNNMoney (New York)
       First published September 4, 2018: 1:49 PM ET




        Search CNN...                                                                                                                       Sea




       U.S                    World                    Politics          Business               Opinion             Health        Entertainm
       Crime + Justice      Africa                     45                Markets                Political Op-Eds    Food          Stars
       Energy + Environment Americas                   Congress          Tech                   Social Commentary   Fitness       Screen
       Extreme Weather      Asia                       Supreme Court     Media                                      Wellness      Binge
       Space + Science      Australia                  2018              Success                                    Parenting     Culture
                            Europe                     Key Races         Video                                      Vital Signs   Media
                            Middle East                Primary Results
                            UK




       Tech                   Style                    Travel            Sports                 Video               Shop          More...


https://money.cnn.com/2018/09/04/news/companies/tariffs-layoffs-mid-continent-nail/index.html                                                     2/3
Case 1:20-cv-00045-TCS-JCG-MMB Document 21   Filed 02/26/20   Page 14 of 21




                EXHIBIT 2
Case 1:20-cv-00045-TCS-JCG-MMB
      Case 1:20-cv-00032-TCS Document
                                Document
                                      40 21
                                         FiledFiled
                                               02/13/20
                                                    02/26/20
                                                          PagePage
                                                               1 of 15
                                                                    3 of 21

                                                                          NONCONFIDENTIAL


                UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE THE HONORABLE TIMOTHY C. STANCEU, CHIEF JUDGE


                                                                  )
 PRIMESOURCE BUILDING PRODUCTS, INC.,                             )
                                                                  )
                                 Plaintiff,                       )
                                                                  )
                          V.                                      )
                                                                  )
 THE UNITED STATES, DONALD J. TRUMP, IN HIS                       )
 OFFICIAL CAPACITY AS PRESIDENT OF THE                            )
 UNITED STATES; WILBURL. ROSS, JR., IN HIS                        )       Ct. No. 20-00032
 OFFICIAL CAPACITY AS UNITED STATES                               )
 SECRETARY OF COMMERCE; UNITED STATES                             )
 DEPARTMENT OF COMMERCE; MARK A.                                  )
 MORGAN, IN HIS OFFICIAL CAPACITY AS ACTING                       )
 COMMISSIONER, UNITED STATES CUSTOMS AND                          )
 BORDER PROTECTION; UNITED STATES                                 )
 CUSTOMS AND BORDER PROTECTION,                                   )
                                                                  )
                                  Defendants.                     )

                                              ORDER

       Plaintiff PrimeSource Building Products, Inc., has moved for a temporary restraining order

and a preliminary injunction. The parties have subsequently represented to the Court that they

have reached agreement on the terms of a proposed injunctive order that could be entered upon

consent, without the defendants admitting that the plaintiff has demonstrated a likelihood of

success on the merits, and which would obviate the need for the Court to decide the merits of the

pending motions. Plaintiff has further indicated that it seeks leave to withdraw its pending motions

to permit the Court to enter the parties' joint proposed order.

       The parties have further represented that, in light of this agreement, they each waive their

respective procedural rights to a preliminary injunction hearing and defendants waive their right
Case 1:20-cv-00045-TCS-JCG-MMB
      Case 1:20-cv-00032-TCS Document
                                Document
                                      40 21
                                         FiledFiled
                                               02/13/20
                                                    02/26/20
                                                          PagePage
                                                               2 of 16
                                                                    3 of 21

                                                                         NONCONFIDENTIAL


to respond to the pending motions. In light of the parties' subsequent agreement on the terms of

an order and request that the Court enter such order, it is hereby ORDERED

        That the pending application for a temporary restraining order and motion for preliminary

injunction dated February 12, 2020 is ORDERED WITHDRAWN;

        That, by consent of the parties, the following order is ENTERED:

        ORDERED that United States Customs and Border Protection (CBP) is enjoined from

collecting duty deposits due pursuant to Proclamation 9980 of January 24, 2020: Adjusting Imports

of Derivative Aluminum Articles and Derivative Steel Articles Into the United States, 85 Fed. Reg.

5281 (January 29, 2020), on entries filed by PrimeSource Building Products Inc. on or after 12:01

am February 8, 2020, excluding any entry filed after on or after February 8, 2020 but before CBP

implements this Order that Prime Source is unable to or does not correct within the 10-day period

set forth in 19 C.F.R. 142.12 to remove the Section 232 deposit;

        ORDERED that the United States is enjoined from liquidating entries filed by PrimeSource

Building Products, Inc. of articles subject to Proclamation 9980;

        ORDERED that Prime Source Building Products, Inc. shall, within 5 business days of the

date of this Order terminate its existing continuous bond and replace it with a continuous bond

with a total limit of liability                        ] to reflect the additional Section 232 duties

PrimeSource anticipates it would otherwise have had to deposit over the next prospective six

month period, based on the estimate provided in Confidential Ex. 2 to PrimeSource's Complaint;

        ORDERED that the United States and PrimeSource Building Products, Inc., shall confer

prior to the expiry of this initial, and each subsequent, six month period while this Order is in

effect, and review the Section 232 duty deposits foregone and PrimeSource's estimated imports

over the next six-month period and that Prime Source shall further increase the limit ofliability of




                                                 2
Case 1:20-cv-00045-TCS-JCG-MMB
      Case 1:20-cv-00032-TCS Document
                                Document
                                      40 21
                                         FiledFiled
                                               02/13/20
                                                    02/26/20
                                                          PagePage
                                                               3 of 17
                                                                    3 of 21

                                                                          NONCONFIDENTIAL


its continuous bond to reflect the parties' agreement as to the additional Section 232 duties that

would be owed during that subsequent six-month period.

       ORDERED that should CBP determine that PrimeSource's imports are in excess of

PrimeSource's projections, CBP may seek leave of the Court to require additional security as

permitted by applicable law.

       It is further ORDERED that this order is effective immediately and continues in effect until

judgment is entered, or until it is otherwise modified or dissolved by the Court.

        SO ORDERED.




                                            Isl                Timothy C. Stanceu
                                                                   Chief Judge


Dated: February 13, 2020
       New York, New York




                                                  3
Case 1:20-cv-00045-TCS-JCG-MMB Document 21   Filed 02/26/20   Page 18 of 21




                EXHIBIT 3
 Case 1:20-cv-00045-TCS-JCG-MMB
       Case 1:20-cv-00037-N/A Document
                                  Document
                                       35 21
                                           FiledFiled
                                                 02/21/20
                                                      02/26/20
                                                            PagePage
                                                                 1 of 319 of 21



             UNITED STATES COURT OF INTERNATIONAL TRADE
                    HON. TIMOTHY C. STANCEU, CHIEF JUDGE
__________________________________________
                                           )
OMAN FASTENERS, LLC,                       )
                                          )
            Plaintiff,                    )
                                          )
      v.                                   )  Court No. 20-00037
                                           )
THE UNITED STATES, et al.,                 )  PUBLIC VERSION
                                           )
            Defendants.                   )
__________________________________________)

                                             ORDER

       Plaintiff Oman Fasteners, LLC (“Oman Fasteners”), has moved for a temporary

restraining order and a preliminary injunction. The parties have subsequently represented to the

Court that they have reached agreement on the terms of a proposed injunctive order that could be

entered upon consent, without the defendants admitting that the plaintiff has demonstrated a

likelihood of success on the merits, and which would obviate the need for the Court to decide the

merits of the pending motions. Plaintiff has further indicated that it seeks leave to withdraw its

pending motions to permit the Court to enter the parties' joint proposed order.

       The parties have further represented that, in light of this agreement, they each waive their

respective procedural rights to a preliminary injunction hearing and defendants waive their right

to respond to the pending motions. In light of the parties' subsequent agreement on the terms of

an order and request that the Court enter such order, it is hereby ORDERED

       That the pending application for a temporary restraining order and motion for preliminary

injunction dated February 7, 2020 are ORDERED WITHDRAWN;

       That, by consent of the parties, the following order is ENTERED:

       ORDERED that United States Customs and Border Protection (“CBP”) is enjoined from
 Case 1:20-cv-00045-TCS-JCG-MMB
       Case 1:20-cv-00037-N/A Document
                                  Document
                                       35 21
                                           FiledFiled
                                                 02/21/20
                                                      02/26/20
                                                            PagePage
                                                                 2 of 320 of 21



collecting duty deposits due pursuant to Proclamation 9980 of January 24, 2020: Adjusting

Imports of Derivative Aluminum Articles and Derivative Steel Articles Into the United States, 85

Fed. Reg. 5281 (January 29, 2020), on entries filed by Oman Fasteners on or after 12:01 am

February 8, 2020, excluding any entry filed after on or after February 8, 2020 but before CBP

implements this Order that Oman Fasteners is unable to or does not correct within the 10-day

period set forth in 19 C.F.R. 142.12 to remove the Section 232 deposit;

       ORDERED that the United States is enjoined from liquidating entries filed by Oman

Fasteners of articles subject to Proclamation 9980;

       ORDERED that Oman Fasteners shall, within 5 business days of the date of this Order

ensure that it has in place with CBP a continuous bond with a total limit of liability [

                         ];

       ORDERED that Oman Fasteners shall, within 5 business days of the date that is two

months from the date of this order, terminate its existing continuous bond and replace it with a

continuous bond in the amount of [




                                                             ].

       ORDERED that, the United States and Oman Fasteners shall confer prior to the expiry of

the period that is six months from the date of this Order, and each subsequent six-month period

while this Order is in effect, and review the Section 232 duty deposits foregone and Oman

Fastener’s estimated imports over the next six-month period, and that Oman Fasteners shall

further increase the limit of liability of its continuous bond to reflect the parties’ agreement as to

the addition Section 232 duties that would be owed during that subsequent six-month period.
 Case 1:20-cv-00045-TCS-JCG-MMB
       Case 1:20-cv-00037-N/A Document
                                  Document
                                       35 21
                                           FiledFiled
                                                 02/21/20
                                                      02/26/20
                                                            PagePage
                                                                 3 of 321 of 21



       ORDERED that should CBP determine that Oman Fasteners’ imports are in excess of

Oman Fasteners’ projections, CBP may seek leave of the Court to require additional security as

permitted by applicable law.

       It is further ORDERED that this order is effective immediately and continues in effect

until judgment is entered, or until it is otherwise modified or dissolved by the Court.

       SO ORDERED.



                                                                 /s/ Timothy C. Stanceu
                                                             ______________________________
                                                             Chief Judge


        February 21, 2020
Dated: ___________________
       Now York, New York
